Citation Nr: 0944249	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-01 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to October 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
congenital laxity of ligaments with high riding patella and 
chondromalacia bilaterally (also claimed as bilateral knee 
strain).  

During the pendency of the Veteran's appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the scope of a claim includes any disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1, (2009); 
Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of 
the foregoing, the Veteran's claim for service connection has 
been recharacterized as shown on the title page.  

The Veteran requested a Board hearing in December 2005, which 
was scheduled for July 2007.  The Veteran failed to appear on 
the scheduled date and did not explain his absence or request 
to reschedule the hearing.  Therefore, the Board considers 
his request for a Board hearing withdrawn.  38 C.F.R. § 
20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

The Veteran contends that he had a pre-existing bilateral 
knee condition that was made worse by military service.  See 
October 2009 informal hearing presentation.  A review of his 
service treatment records reveals that there were no knee 
problems or abnormalities noted during an examination 
conducted prior to his enlistment.  See January 1973 reports 
of medical examination and history.  Thereafter, the Veteran 
was seen on August 11, 1974 with complaint of left knee pain 
with bending after hitting it on a ladder.  Physical 
examination revealed slight swelling at the medial and 
inferior to patella region, but no ligamentous damage.  X-ray 
was reported as showing no bony damage but a bony cyst in the 
left femur.  The impression was knee strain.  The Veteran was 
placed on light duty for three days and advised to apply 
heat, take Tylenol, and to use an ace wrap.  On August 14, 
1974, the Veteran complained of still having pain, especially 
when climbing stairs.  Physical examination of the left knee 
showed slight swelling below the patella, minimal tenderness, 
and crepitance with extension.  The impression was pulled 
ligament.  The Veteran was placed on light duty for five days 
and advised to continue using the ace wrap, heat and Tylenol.  
See health records.  

A clinical record dated August 24, 1974 reveals that the 
Veteran was admitted with a diagnosis of trauma to the left 
knee with chief complaint of severe pain.  In pertinent part, 
the history was that the Veteran had been followed in sickbay 
since August 11, 1974 for pain in the left knee on walking 
and climbing stairs after hitting his knee on a ladder.  The 
Veteran was put on light duty and still had pain despite 
resting the knee.  Aspirin (ASA) and heat were ineffective.  
On the night of his admission, the Veteran tripped in a dark 
compartment and fell on his left knee.  He was seen in 
sickbay in severe pain, but x-ray showed no fracture.  The 
Veteran was admitted to the ward for treatment and rest.  The 
past history reported that the Veteran had injured his left 
knee playing football in high school.  It was noted that 
there was no mention on the AFEES form.  Physical examination 
showed extreme tenderness and minimal swelling inferior to 
the patella on the left knee, but no ligamentous damage was 
noted.  The Veteran was put on bed rest with his knee 
elevated and given fiorinal.  Within an hour, the pain had 
abated.  The Veteran was kept on bed rest for two days.  On 
discharge, he still had pain on movement but was able to 
walk.  He was discharged on light duty pending consultation 
to orthopedics department.  The discharge diagnosis on August 
26, 1974 was trauma to left knee, severe pain.  

The orthopedic clinic saw the Veteran on September 11, 1974, 
at which time examination revealed congenital generalized lax 
ligaments of the knees without effusion.  There was also 
patellofemoral (PF) tenderness over the patella and over the 
medial retinaculum of the left knee.  The patellas were noted 
to be high riding and easily subluxed medially and laterally 
without subpatellar defects palpable but considerable 
crepitus bilaterally with pain on the left with direct 
pressure.  The ligaments were lax bilaterally and McMurray's 
test was negative.  The Veteran's gait was noted to have 
slight genu recurvatum stance and x-rays showed a benign 
subcortical fibrous defect (these tend to be asymptomatic, 
without fracture, and resolve spontaneously in adult life).  
The impression was congenital lax ligaments; high riding 
patellas; chondromalacia, bilateral; recent medial 
retinaculum strain; subcortical fibrous defect.  The Veteran 
was found unfit for sea duty.  See clinical record.  A 
September 16, 1974 record from the orthopedic clinic 
indicates that the plan included a cylinder cast.  On 
September 19, 1974, the Veteran complained that the cast was 
bothering him and it was noted that he needed a new cylinder 
cast with stockinette.  See health records.  The following 
day, it was noted that the Veteran was unable to tolerate the 
cylinder, removed it himself, and did not want another cast.  
See September 20, 1974 clinical record.  

A Medical Board was conducted in October 1974.  The primary 
diagnosis was congenital lax ligaments, the second diagnosis 
was high-riding patella, bilaterally, the third diagnosis was 
bilateral chondromalacia, and the fourth diagnosis was 
resolving left knee medial retinaculum strain.  It was noted 
that the Veteran was transferred to the Naval Station at 
Treasure Island for discharge.  

An undated record from the Naval Regional Medical Center in 
Oakland, California, reports that the Veteran appeared before 
an outpatient Medical Board on the Orthopedic Service with 
the diagnoses of congenital lax ligaments; high riding 
patella, bilaterally; bilateral chondromalacia patella; 
medial retinaculum strain, resolving; and subcortical fibrous 
defect on roentgenograms, left distal femur.  It was noted 
that the Veteran had a history of Osgood Schlatter's Disease 
at age 15 treated with a cylinder cast for one month with 
resolution of symptoms.  The Veteran had no further knee 
pains in civilian life or in boot camp.  However, working on 
a steel deck and climbing ship board ladders produced chronic 
mild left knee pains.  The Veteran was initially seen in the 
orthopedic clinic on September 11, 1974 for a two-week old 
left knee injury.  According to the records, the Veteran had 
fallen directly on the left knee and had an associated valgus 
strain, which had resolved.  The chronic pains subsided when 
the Veteran was not required to work on steel decks or climb 
ladders.  Physical examination was within normal limits with 
the exception of the Veteran having generalized lax 
ligaments.  Examination of the knees revealed no effusion.  
There was point tenderness in the parapataller region and 
over the medial retinaculum of the left knee.  Both patellae 
were high-riding and easily subluxed, both medially and 
laterally.  There were no subpatellar defects palpable.  
Direct pressure over the patella during active range of 
motion produced considerable crepitus and pain bilaterally, 
the left greater than right.  Medial and lateral collateral 
ligaments of both knees were noted to be generally lax.  
There was negative McMurray's, bilaterally, and slight genu 
recurvatum was noted with normal stance.  Roentgenograms of 
both knees were within normal limits with the exception of a 
benign, subcortical fibrous defect in the left distal femur.  

The summary of diagnoses included congenital lax ligaments; 
high-riding patella bilaterally; chondromalacia, bilateral; 
medial retinaculum strain, left knee, resolving; subcortical 
fibrous defect, distal left femur, incidental finding on 
roentgenogram.  The Medical Board agreed with the diagnoses 
and it was the Board's opinion that the Veteran did not meet 
the minimal standards for enlistment or induction and that he 
was unfit for further service by reason of physical 
disability, which was neither incurred in nor aggravated by a 
period of military service.  It was expected that the Veteran 
would be able to function normally in civilian life and the 
Board recommended that he be discharged.  It was further 
noted that the Veteran had been informed of the findings and 
did not desire to submit a statement in rebuttal.  

In a Medical Board Certificate Relative to a Physical 
Evaluation Board (PEB) Hearing dated October 17, 1974, the 
Veteran signed a statement that it had been fully explained 
to him that the medical board found he was suffering from a 
physical disability, namely congenital lax ligaments, which 
the Board considered as not incurred in or aggravated by 
service.  The Veteran also indicated that he did not demand a 
hearing before a Physical Evaluation Board.  

The post-service medical evidence of record consists entirely 
of VA treatment.  At this juncture, the Board notes that the 
Veteran has only reported receiving treatment at VA 
facilities following his discharge from service.  Treatment 
records from the VA Medical Center (VAMC) in Memphis, 
Tennessee, and the Covington community based outpatient 
clinic (CBOC) dating between April 1978 to February 2006 have 
been associated with the claims folder.  In July 2002, the 
Veteran requested a new ACE wrap for his right knee to help 
control symptoms of degenerative joint disease (DJD) pain.  
See medicine note.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2009), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this 
case, the Board finds that a medical examination would be 
helpful in clarifying whether the Veteran does have a current 
bilateral knee disorder and, if so, whether that condition 
was incurred in or aggravated in service.  This is especially 
important given the in-service diagnosis of congenital lax 
ligaments and the other in-service diagnoses involving the 
Veteran's knees, namely high-riding bilateral patellas, 
bilateral chondromalacia, resolving left knee medial 
retinaculum strain, and subcortical fibrous defect of the 
distal left femur.  It is also important given the fact that 
the Veteran has reported a post-service diagnosis of right 
knee DJD.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records related 
to treatment for his bilateral knees from 
the Memphis VAMC and Covington CBOC, 
dated since February 2006.  

2.  Thereafter, schedule the Veteran for 
a VA examination of his knees, preferably 
by an orthopedist.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  All necessary tests, 
including x-rays if indicated, should be 
conducted.

a.  The examiner should identify all 
disorders of the bilateral knees (i.e., 
congenital lax ligaments; high-riding 
patella; chondromalacia; medial 
retinaculum strain; subcortical fibrous 
defect, distal left femur; degenerative 
joint disease, etc.).  

b.  For each knee diagnosis, the examiner 
should indicate whether the disability 
had its clinical onset prior to service, 
during military service from June 1973 to 
October 1974, or after service. 

c.  For any knee disorder that had its 
clinical onset prior to active service, 
the examiner should indicate whether it 
is acquired or congenital in nature.  

i.  If any pre-service knee disorder 
is acquired in nature, the examiner 
should provide an opinion as to 
whether there is any factual 
evidence which supports a conclusion 
that during military service it 
underwent an identifiable permanent 
increase in severity which was 
beyond its natural progression?

ii.  If any pre-service knee 
disorder is a congenital defect, the 
examiner should provide an opinion 
as to whether it was subject to a 
superimposed disease or injury 
during service, and if so, describe 
the resultant disability.    

d.  For any knee disorder that had its 
clinical onset after active service, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the disability is related 
to any in-service disease, event, or 
injury, including the injuries noted in 
the service treatment records and/or the 
Veteran's duties which involved working 
on a steel deck and climbing ship board 
ladders.

A rationale for any opinion expressed 
should be provided.

3.  Finally, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

